Name: Council Decision (EU) 2016/350 of 25 February 2016 on the conclusion of the Arrangement between the European Union and the Swiss Confederation on the modalities of its participation in the European Asylum Support Office
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  international affairs;  Europe
 Date Published: 2016-03-11

 11.3.2016 EN Official Journal of the European Union L 65/61 COUNCIL DECISION (EU) 2016/350 of 25 February 2016 on the conclusion of the Arrangement between the European Union and the Swiss Confederation on the modalities of its participation in the European Asylum Support Office THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 74 and Article 78(1) and (2), in conjunction with point (a) of Article 218(6), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 185/2014/EU (1), the Arrangement between the European Union and the Swiss Confederation on the modalities of its participation in the European Asylum Support Office (the Arrangement) was signed on 11 February 2014, subject to its conclusion. (2) The Arrangement should be approved. (3) As specified in recital 21 of Regulation (EU) No 439/2010 of the European Parliament and of the Council (2), the United Kingdom and Ireland are taking part in and are bound by that Regulation. They should therefore give effect to Article 49(1) of Regulation (EU) No 439/2010 by taking part in this Decision. The United Kingdom and Ireland are therefore taking part in this Decision. (4) As specified in recital 22 of Regulation (EU) No 439/2010, Denmark is not taking part in and is not bound by that Regulation. Denmark is therefore not taking part in this Decision, HAS ADOPTED THIS DECISION: Article 1 The Arrangement between the European Union and the Swiss Confederation on the modalities of its participation in the European Asylum Support Office is hereby approved on behalf of the Union. The text of the Arrangement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 13(1) of the Arrangement (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 February 2016. For the Council The President K.H.D.M. DIJKHOFF (1) Council Decision 185/2014/EU of 11 February 2014 on the signing, on behalf of the Union, of the Arrangement between the European Union and the Swiss Confederation on the modalities of its participation in the European Asylum Support Office (OJ L 102, 5.4.2014, p. 1). (2) Regulation (EU) No 439/2010 of the European Parliament and of the Council of 19 May 2010 establishing a European Asylum Support Office (OJ L 132, 29.5.2010, p. 11). (3) The date of entry into force of the Arrangement will be published in the Official Journal of the European Union by the General Secretariat of the Council.